Case 2:19-cv-10956-DMG-RAO Document 33 Filed 02/05/20 Page 1 of 3 Page ID #:1037



   1   XAVIER BECERRA
       Attorney General of California
   2   TAMAR PACHTER
       Supervising Deputy Attorney General
   3   JOSE A. ZELIDON-ZEPEDA
       Deputy Attorney General
   4   State Bar No. 227108
        455 Golden Gate Avenue, Suite 11000
   5    San Francisco, CA 94102-7004
        Telephone: (415) 510-3879
   6    Fax: (415) 703-1234
        E-mail: Jose.ZelidonZepeda@doj.ca.gov
   7   Attorneys for the State of California and Attorney
       General Xavier Becerra, in his official capacity
   8
                         IN THE UNITED STATES DISTRICT COURT
   9
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10
                                      WESTERN DIVISION
  11
  12
  13   LYDIA OLSON; et al.,                          2:19-CV-10956-DMG-RAO
  14                        Plaintiffs, DEFENDANTS’ OPPOSITION TO
                                        MOTIONS FOR LEAVE TO FILE
  15            v.                      AMICI CURIAE BRIEFS
                                        SUPPORTING PLAINTIFFS’
  16                                    MOTION FOR A PRELIMINARY
       STATE OF CALIFORNIA; et al.,     INJUNCTION
  17
                                    Defendants. Date:            February 7, 2020
  18                                            Time:            2:00 P.M.
                                                Courtroom:       8C, 8th Floor
  19                                            Judge:           Hon. Dolly M. Gee
                                                Trial Date:      None set
  20                                            Action Filed:    December 30, 2019
  21
  22        Plaintiffs Lydia Olson, et al., filed a motion for a preliminary injunction on
  23   January 8, 2020. (ECF No. 14.) After the parties completed briefing on the motion
  24   and just two days before hearing, two proposed amici curiae seek leave to file
  25   briefs in support of the preliminary injunction motion. (ECF Nos. 26, 34.) These
  26   proposed amici are Keisha Broussard, et al., and the Chamber of Commerce of the
  27   United States, et al., and they submit voluminous documents in support of their
  28   respective applications.

                                                 1
Case 2:19-cv-10956-DMG-RAO Document 33 Filed 02/05/20 Page 2 of 3 Page ID #:1038



   1         Proposed amici do not explain the delay in filing their request. (See generally
   2   ECF Nos. 26, 34.) And this delay would prejudice Defendants, who would have no
   3   opportunity to respond in the regular course of litigation, particularly given the
   4   number of declarations and exhibits submitted by the proposed amici. Cf. Amer.
   5   Humanist Ass’n v. Maryland-National Capital Park & Planning Com’n, 303 F.R.D.
   6   266, 269 (D. Md. 2014) (granting amicus curiae request because the parties had not
   7   filed any motions in the case and thus allowing the participation “does not appear to
   8   prejudice Plaintiffs or delay the proceedings”). For these reasons, the Court should
   9   deny the Motion. See Waste Mgmt. of Pennsylvania, Inc. v. City of New York, 162
  10   F.R.D. 34, 36 (M.D. Penn. 1995) (“A court may grant leave to appear as an amicus
  11   if the information offered is ‘timely and useful’”) (citation omitted); Leigh v. Engle,
  12   535 F. Supp. 418, 420 (N.D. Ill. 1982) (“The privilege of being heard amicus rests
  13   in the discretion of the court which may grant or refuse leave according as it deems
  14   the proffered information timely, useful, or otherwise.”).
  15         The motions should also be denied because proposed amici do not seek to
  16   appear as “friends of the court,” but simply repeat arguments already raised by
  17   Plaintiffs regarding the purported harm caused by Assembly Bill 5. (ECF No. 26 at
  18   2; ECF No. 32 at 4.) Where “amicus curiae briefs are filed by allies of the litigants
  19   and duplicate the arguments made in the litigants’ briefs,” their primary practical
  20   effect is “extending the length of the litigant’s brief,” and should be denied. Long
  21   v. Coast Resorts, Inc., 49 F. Supp. 2d 1177, 1178 (D. Nev. 1999) (citation omitted).
  22   This is particularly the case where, as here, the parties are adequately represented.
  23   Id.
  24         Alternatively, if the Court is inclined to consider the arguments of amici,
  25   Defendants respectfully request the opportunity to address the arguments on their
  26   merits.
  27
  28
                                                 2
Case 2:19-cv-10956-DMG-RAO Document 33 Filed 02/05/20 Page 3 of 3 Page ID #:1039



   1   Dated: February 5, 2020                  Respectfully submitted,
   2                                            XAVIER BECERRA
                                                Attorney General of California
   3                                            TAMAR PACHTER
                                                Supervising Deputy Attorney General
   4
   5
                                                /s/ Jose A. Zelidon-Zepeda
   6                                            JOSE A. ZELIDON-ZEPEDA
                                                Deputy Attorney General
   7                                            Attorneys for the State of California
                                                and Attorney General Xavier
   8                                            Becerra, in his official capacity
   9   SA2020100015
       21803882.docx
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            3
